756 So. 2d 1091 (2000)
Michael BAKER a/k/a James Baker, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D98-2650.
District Court of Appeal of Florida, Third District.
May 3, 2000.
*1092 Michael James Baker, in proper person.
Robert A. Butterworth, Attorney General, and Christine E. Zahralban, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and SHEVIN, J., and NESBITT, Senior Judge.
PER CURIAM.

On Motion to Enforce Mandate
Defendant seeks enforcement of this court's mandate in Baker v. State, 736 So. 2d 807 (Fla. 3d DCA 1999). As the state properly concedes, the trial court failed to vacate the sentences and to resentence defendant on counts 2 and 3 of case number 91-7940, count 2 in case number 91-8184, and counts 1, 2, and 3 of case number 91-15763. In its corrected sentencing order, the trial court must mark the appropriate boxes for jail and prison credit and forward the sentencing documents to the Department of Corrections for recalculation of defendant's tentative release date.
Motion to enforce granted.